UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 19, 2007 FOSSIL, INC. (Exact name of registrant as specified in its charter) Delaware 0-19848 75-2018505 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 2280 N. Greenville Avenue Richardson, Texas 75082 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (972) 234-2525. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On September 19, 2007, Fossil Partners, L.P. (“Borrower”), a subsidiary of Fossil, Inc. (the “Company”), the Company and certain subsidiaries of the Company, as guarantors, executed (i)a Fifth Amendment to Loan Agreement (the “Fifth Amendment”) with Wells Fargo Bank, National Association, a national banking association (“Wells Fargo”), which amends that certain Loan Agreement, dated September23, 2004, as amended by that certain First Amendment to Loan Agreement effective as of September 22, 2005, that certain Second Amendment to Loan Agreement effective as of September 22, 2005, that certain Third Amendment to Loan Agreement, effective as of September 21, 2006 and that certain Fourth Amendment to Loan Agreement, effective as of December 22, 2006 (the “Loan Agreement”), in order to amend the provisions related to the delivery and certification of the Company’s financial statements to Wells Fargo in Section 12 of the Loan Agreement and to amend the notice addresses in Section 16 of the Loan Agreement and(ii)a Third Amended and Restated Revolving Line of Credit Note (the “Third Amended Note”) with Wells Fargo, which amends that certain Revolving Line of Credit Note dated September 23, 2004, as amended by that certain Amended and Restated Revolving Line of Credit Note, dated September 22, 2005 and that certain Second Amended and Restated Revolving Line of Credit Note dated September 21, 2006 (the “Revolver”), in order to amend the notice addresses in Section 12 of the Revolver. The foregoing descriptions of the Fifth Amendment and the Third Amended Note are qualified in their entirety by the full text of each such documents, which are incorporated herein by reference and filed as exhibits hereto. Item 9.01.Financial Statements and Exhibits. (d) Exhibits The following exhibits are filed in accordance with the provisions of Item 601 of Regulation S-K: 10.1 Fifth Amendment to Loan Agreement, by and among Wells Fargo Bank, National Association, a national banking association, Fossil Partners, L.P., Fossil, Inc., Fossil Intermediate, Inc., Fossil Trust, Fossil Stores I, Inc., Arrow Merchandising, Inc. and Fossil Holdings, LLC, effective as of September 19, 2007 10.2 Third Amended and Restated Revolving Line of Credit Note, by and between Fossil Partners, L.P. and Wells Fargo Bank, National Association, a national banking association, dated September 20, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 24, 2007 FOSSIL, INC. By: /s/ Mike L. Kovar Mike L. Kovar Senior Vice President and Chief Financial Officer
